Citation Nr: 1704967	
Decision Date: 02/17/17    Archive Date: 02/24/17

DOCKET NO.  11-02 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Veteran represented by:	Collin A. Douglas, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Spitzer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2001 to April 2006.  His awards include the Navy and Marine Corps Achievement Medal, Good Conduct Medal, National Defense Service Medal, and the Global War on Terrorism Service Medal.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In December 2013 the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing is of record. 

In November 2014, the Board remanded the current issue for further evidentiary development.  The case is once again before the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

In this case, the Veteran testified that he has experienced left eye dryness, watering, light sensitivity, and irritation since being sprayed with fuel oil in his eyes during service.  The Veteran's service treatment records reflect that he was treated for chemical conjunctivitis after getting fuel oil in his eyes in May 2005.  On his December 2005 separation examination he complained of experiencing ongoing intermittent left eye irritation since May 2005.  Specifically, he stated that he could not wear contacts or glasses because they would cause his eyes to become watery and irritated.    

The Veteran was afforded a VA examination in November 2009, but the examiner did not discuss whether the Veteran had any scarring on the bottom of his left eyelid or light sensitivity.  Thus, the Board remanded the case to provide the Veteran an additional VA examination.

In February 2015, the Veteran was examined by a VA physician.  The examiner noted that the Veteran reported that some chemicals splashed in his eye in 2005, he was treated with a viscous eye ointment/rewetting gel, and it resolved with no sequelae.  He also noted that the Veteran was treated in July 2014 for a tree limb scratch to his left eye that resulted in iritis, which also resolved.  The examiner reported the Veteran's diagnoses as insufficient tear film/dry eye both eyes, glaucoma suspect, and secondary iritis, non-infectious iritis left eye.  The examiner opined that all three conditions were not likely related to service.  For the dry eye, the provided rationale was that the condition occurs in the general population, and that his symptoms were most likely related to mild dry eyes in the morning.  For the glaucoma, the examiner reasoned that the condition was genetic/hereditary in nature, and the Veteran's treatment records note that his optic nerve changes may be related to past illicit drug use.  For the secondary iritis, the examiner stated that the condition resolved and had no effect on current vision and health.

Remand is required because the February 2015 VA examiner did not obtain an accurate history of the Veteran's eye issues, stating that the effects of the 2005 oil spray resolved with no sequelae.  To the contrary, the Veteran was treated for chemical conjunctivitis following the spray, reported experiencing irritated, watery eyes since the spray on his separation examination, and stated that he has experienced the same symptoms since that time.  Moreover, the examiner provided insufficient rationales concerning whether the diagnosed conditions were related to service.  Therefore, an addendum opinion is required.

Additionally updated VA treatment records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim)

Accordingly, the case is REMANDED for the following actions:

1. Obtain VA treatment records dating from June 2015 to the present.  If any requested records are unavailable, the claims file should be annotated as such and the Veteran and his representative notified of such.

2. After completing the above actions and associating any additional records with the claims file, return the claims file to the physician who conducted the February 2015 examination, if available.  If that physician is not available, send the claims file to an optometrist or ophthalmologist.   If a new examination is needed, one should be scheduled.  After reviewing the claims file the clinician should respond to the following:

With respect to each diagnosed eye disability, the clinician should opine as to whether it is at least as likely as not (50 percent probability or greater) that the disability arose during service or is otherwise related to any incident of service.  Please explain why or why not.  In providing these opinions, the examiner should comment on the significance, of (1) the May 2005 service treatment record reflecting that the Veteran was treated for chemical conjunctivitis after getting fuel oil in his eye, (2) the December 2005 separation examination in which the Veteran complained experiencing ongoing intermittent left eye irritation since May 2005, and (3) the Veteran's reports of experiencing ongoing left eye dryness, watering, light sensitivity, and irritation since being sprayed with fuel oil during service.

A rationale for any opinions expressed should be      set forth.  If the clinician cannot provide an above opinion without resorting to speculation, he/she should explain why an opinion cannot be provided (e.g. lack of sufficient information/evidence, the limits of medical knowledge, etc.).

3. After completing the requested actions and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit   sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




